Title: To Alexander Hamilton from Oliver Wolcott Junior, [February 1804]
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



(Private)
New York February 1804
My Dear Sir.

By Letters lately recd. from Albany, by Gentlemen interested in the Merchants Bank, we are informed, that a meeting of political characters connected with the Legislature, has been held, and that it has been resolved at all events to suppress this Company. This violent decision was altogether unexpected, as from prior intelligence, it appeared that several influential characters of the ruling party had expressed opinions in favour of an act of incorporation. The report here is, that since Chancellor Lansing declined a nomination, serious apprehensions have been entertained of the Success of Colo. Burrs party, unless the Federalists can by some means be divided, and that this division is expected to be effected, by complying with the prayer of a Memorial for our suppression which has been signed by a number of respectable men, chiefly connected with the other Banks in this city.
That a Memorial of some kind has been forwarded is certain. Some time since at the request of a number of our Board, I made inquiry of D. Ludlow Esqr. in respect to the fact and he admitted it; but declined shewing me the Copy. All that we know is, that it is substantially like that which appeared in Cheetham’s paper, though it is presumed that some of the most offensive passages were omitted. There is no doubt, that most of the Directors of the three Banks, have petitioned not only that a charter may be refused, but that our Bank may be restrained from transacting business in future. It is said, that Mr. Murray, Mr. Schermerhorn, Mr. Glover, Genl Stevens, & Mr. Townsend of the Branch Bank—an equal number of the Directors of the Bank of New York and Mr. Coles & Mr. Fairly of the Manhattan Company have refused to lend their names to this instrument. These exceptions however, cannot compensate the injury which has been done to my feeling from the information, that men of such standing in society as Mr. Ray, Mr. Le Roy and Mr Lenox, Mr. Buchannan &c &c. have placed their names to a paper, representing an association of which I happen to be a conspicuous member as dangerous to the community and a violation of the rights of Property. A few years since, I should not have been easily persuaded that such an imputation upon my conduct would ever have recd. the sanction of such characters; blunted as my sensibility is, by several disappointments and new views of human nature, during a few of the last years, I am not yet prepared to meet with patience an accusation the most unreasonable & unjust that could possibly be preferred against me.
There is one fact however, that the Politicians in Albany, appear to have taken for granted in which they are totally mistaken; no diversion from the federal party in favour of Judge Lewis, can possibly be made by adopting violent measures against the Merchants Bank. Some gentlemen who signed the adversary petition, seriously regret the step they have taken, and reflecting men of all Parties, are impressed with a decided conviction that the Bank cannot be suppressed without producing incalculable mischief and disorder in the city. Indeed so decided is the opinion, that an attack on this Institution, would promote Colo. Burrs views, that surmises have not unfrequently been made that his partizans, might secretly stimulate violent measures, with a view to this consequence. I know of no fact, which can justify the slightest suspicion of this nature, but the suggestion proves, the course which the public passions would take, and it is an ascertained fact, that a great proportion of the active spirits, of almost every description of men, & especially among the Federalists, would be brought into action with a degree of energy of which there has been no recent example. Indeed the circumstances will justify vigour, for after knowing, that the Leaders of the present party, and among others Judge Lewis himself, have publickly expressed themselves in favour of the Bank; its distruction, with the view of promoting his election, by conciliating the support of a few Directors of rival Banks, would be such an outrage upon Justice, as the Community would not, and ought not to tolerate.
I am inclined to believe, that when the state of public opinion here is known at Albany, and when it is seen, that the Memorial in our favour, has been signed by about One thousand Merchants & Traders comprizing the great Body of those in active business of all political denominations, that the decision of which we have heard, will be rescinded. Hitherto we have pursued a conduct strictly neutral and conciliatory: We shall not deviate from this system at present, nor at any future time without urgent motives; if however, our rights & property are disposed of, to promote an election, we mean to render the bargain as unprofitable as possible.
In case the attack which has been threatened should be persisted in, it is proposed to apply to the Legislature to be heard by Council, in which case the Board wish your assistance. The agents at Albany will apply to you on this subject, and I sincerely hope, that your aid will not be refused. In many respects, and with reference to more Interests than are immediately affected by the question in issue, would a public discussion by you, be useful.
Reports from Washington announce serious and increasing divisions among the ruling Party: and here the Clintonians, are said to be endeavouring to encourage the Federalists to offer a Candidate of their own Party for the office of Governor. If the design was any other than to promote the election of Judge Lewis, the suggestion would be worthy of Notice; but to make use of the name of a respectable man, to exhibit the inferiority of the Federalists, and indirectly to oppose Colo Burr, will not I presume be thought proper. If the Clintonians as they say is the case, prefer a Federalist to Colo. Burr, and are apprehensive of his success, in consequence of divisions among themselves, let them publickly renounce their pretensions & then I presume, their preference can ⟨be⟩ realised.
I remain Dear Sir, truly & affectionately yours.

Oliv: Wolcott
Alexander Hamilton Esqr.

